ORDER
On order of the Court, the matter of the 1992 reapportionment of the Michigan Legislature is again considered.
We are called upon to reapportion the Michigan Legislature. To accomplish this task, we appointed a panel of special masters, whose product we have carefully considered. Having also considered the views of those who commented upon the plan, in writing or in person at the public hearing held on March 4, 1992, we today approve, with modification, the apportionment plan presented by the masters.
The apportionment plan of the masters has been drawn in accordance with the criteria stated in In re Apportionment of State Legislature — 1982, 413 Mich 96, 141-142, 154-156; 321 NW2d 565 (1982), reh den 413 Mich 149; 321 NW2d 585 (1982), app *252dis sub nom Kleiner v Sanderson, 459 US 900; 103 S Ct 201; 74 L Ed 2d 161 (1982). The masters also examined § 2 of the Voting Rights Act of 1965, as amended in 1982 (vra), 42 USC 1973. After the parties stipulated that, as in 1982, 16.4 percentage points was the maximum allowable population divergence, the masters ruled that they would consider no plan with greater divergence than 16.4 percentage points.
Some who commented on the report of the masters expressed concerns regarding the population divergence found in the masters’ plan. In 1982, we directed that the divergence between the largest and smallest districts could not exceed 16.4 percentage points. Mahan v Howell, 410 US 315; 93 S Ct 979; 35 L Ed 2d 320 (1973). The plan developed by the masters approaches, but does not exceed, that limit. We remain persuaded that a population divergence of 16.4 percentage points is constitutional in light of the "substantial and legitimate state concerns” which underlie this apportionment. Brown v Thomson, 462 US 835; 103 S Ct 2690; 77 L Ed 2d 214 (1983). These valid state concerns focus on the importance of honoring jurisdictional lines, in order to foster effective representative government. We are persuaded that the objectives of preserving county and municipal boundaries, and of minimizing shifts of municipalities and voters, justify the population divergence that is present in the masters’ plan.
Others have suggested that the masters’ plan would violate the vra, particularly with regard to the apportionment of Wayne County. This statute is violated if "the political processes leading to nomination or election in the State or political *253subdivision are not equally open to participation by members of a class of citizens protected by [the vra] in that its members have less opportunity than other members of the electorate to participate in the political process and to elect representatives of their choice.” 42 USC 1973(b). Thornburg v Gingles, 478 US 30, 43-46; 106 S Ct 2752; 92 L Ed 2d 25 (1986), teaches that one makes this determination through an examination of the "totality of circumstances.”
We are persuaded, however, that the masters did consider the totality of circumstances and that they were appropriately concerned with recognition of vra interests. To that end, in adopting today’s reapportionment plan, we have accepted for the most part the masters’ plan while reconfiguring House Districts 4, 5, 11, 13 and 14 in order to provide a better racial balance throughout these. districts.1 See appendixes a-e.
With the modifications noted in the preceding paragraph, we adopt the reapportionment plan drawn by the masters. It is hereby ordered and the Secretary of State is directed to publish as provided by law and hold legislative elections in accordance with the reapportionment plan hereby approved.
This Court retains no further jurisdiction.
*254APPENDIX A
House District 4
Total Population 80,416
Total Black Non-Hispanic 68,943
Total Hispanic 558
Wayne County (part)
Detroit city (part)
Tract 5046 Tract 5151 Tract 5179
Tract 5047 Tract 5152 Tract 5180
Tract 5107 Tract 5161 Tract 5181
Tract 5108 Tract 5162 Tract 5183
Tract 5109 Tract 5163 Tract 5184
Tract 5111 Tract 5164 Tract 5185
Tract 5112 Tract 5165.99 Tract 5186
Tract 5113 Tract 5166 Tract 5187
Tract 5114 Tract 5167 Tract 5188
Tract 5115 Tract 5168 Tract 5102
Tract 5116 Tract 5169 Tract 5103
Tract 5117 Tract 5175 Tract 5106
Tract 5147 Tract 5177 Tract 5165
Tract 5148 Tract 5178
APPENDIX B
House District 5
Total Population 81,775
Total Black Non-Hispanic 57,255
Total Hispanic 735.
*255Wayne County (part)
Detroit city (part)
Tract 5048 Tract 5036 Tract 5064
Tract 5052 Tract 5037 Tract 5065
Tract 5053 Tract 5049 Tract 5066
Tract 5031 Tract 5050 Tract 5067
Tract 5032 Tract 5051 Tract 5068
Tract 5033 Tract 5061 Tract 5069
Tract 5034 Tract 5062 Tract 5070
Tract 5035 Tract 5063
APPENDIX C
House District 11
Total Population 84,357
Total Black Non-Hispanic 67,242
Total Hispanic 1,075
Wayne County (part)
Detroit city (part)
Tract 5342 Tract 5356 Tract 5378
Tract 5343 Tract 5357 Tract 5454
Tract 5344 Tract 5365 Tract 5455
Tract 5347 Tract 5366 Tract 5456
Tract 5350 Tract 5370 Tract 5457
Tract 5351 Tract 5371 Tract 5458
Tract 5352 Tract 5372
Tract 5355 Tract 5377
*256APPENDIX D
House District 13
Total Population 80,119
Total Black Non-Hispanic 57,645
Total Hispanic 1,127
Wayne County (part)
Detroit city (part)
Tract 5353 Tract 5451 Tract 5464
Tract 5354 Tract 5452 Tract 5465
Tract 5373 Tract 5453 Tract 5466
Tract 5424 Tract 5459 Tract 5467
Tract 5426 Tract 5460 Tract 5468
Tract 5427 Tract 5461 Tract 5469
Tract 5428 Tract 5462 Tract 5440
Tract 5439 Tract 5463
APPENDIX E
House District 14
Total Population 79,577
Total Black Non-Hispanic 54,247
Total Hispanic 839
Wayne County (part)
Detroit city (part)
Tract 5406 Tract 5413 Tract 5435
Tract 5407 Tract 5414 Tract 5436
Tract- 5408 Tract 5415 Tract 5437
Tract 5409 Tract 5417 Tract 5438
Tract 5410 Tract 5418 Tract 5441
Tract 5411 Tract 5432 Tract 5442
Tract 5412 Tract 5434 Tract 5443

 The following table reflects percentage of minority population in the plan proposed by the masters and that adopted by the Court in these House districts.
District Masters’ plan Plan as adopted
4 89.89% 85.73%
5 65.41% 70.02%
11 95.80% 79.71%
13 57.10% 71.95%
14 67.04% 68.17%